Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show first signal lines 44 as described in the paragraph 48 of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Double Patenting
Claims 13-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-8 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2021/0066439 A1) hereinafter referred to as Kim in view of Yoshida (Pub. No.: US 2020/0052005 A1).
With respect to Claim 1, Kim teaches a display panel (figs. 1 & 2, item 100; ¶48), comprising a signal line group (fig. 2, item CLK_ODD, CLK_EVEN), a driving module (fig. 2, item 330), and connecting lines (fig. 2, lines connecting either CLK_ODD or CLK_EVEN to item 330), the first signal line comprises a first branch arranged along a first direction (fig. 2, left side of item CLK_ODD before connecting to stages and before being bent upwards = first branch; the first direction is horizontally), the first branch is electrically connected to a node portion (fig. 2, node portion is from one end of item 330 to the other), the connecting lines are disposed along a second direction (the connecting lines extend upwards to item 330), one end of each of the connecting lines is electrically connected to the driving module (fig. 2), another end of each of the connecting lines is electrically connected to the signal line group (fig. 2), the first signal line comprises an overlapping portion overlapping the connecting lines (fig. 2, the connecting line extending from either CLK_ODD or CLK_EVEN extends upwards and must overlap with the first signal line at a location such as an overlapping portion), and the node portion comprises the overlapping portion (fig. 2, where the connecting lines connect to the first signal line).
Kim does not explicitly mention the connecting lines are located in a layer different from the signal line group nor does Kim teach wherein the signal line group comprises at least two first signal lines, each of the first signal lines comprises a first branch arranged along a first direction, all the first branches are arranged parallel to and spaced apart from each other.
Yoshida teaches a display panel (fig. 1; ¶33), comprising a signal line group (fig. 1, items 35, 36, 37, and 38), a driving module (fig. 1, item 47; ¶35), and connecting lines (fig. 5a, item 61, fig. 9, items 61 and branches connecting to items 37 and 38 are located in a source layer; ¶76) located in a layer different from the signal line group (fig. 5a and 7, items 35, 36, 37, 38 are located in a gate layer; ¶77), wherein the signal line group comprises at least two first signal lines (figs. 4 & 5, items 35, 36, 37, and 38; ¶40), each of the first signal lines comprises a first branch (fig. 1, the branch extends vertically after connecting with items 50 and bending at 90 degrees) arranged along a first direction, all the first branches are arranged parallel to and spaced apart from each other (fig. 1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display panel of Kim by replacing the driving modules (310, (horizontally), all the first branches are arranged parallel to and spaced apart from each other, as taught by Yoshida, resulting in the first branches of all the first signal lines are electrically connected to a node portion and each of the first signal lines comprises an overlapping portion overlapping the connecting lines, so as to drive the gate lines quickly, as a design alternative, and to allow a high degree of freedom in arrangement of a wire and a circuit element group (¶11).
With respect to Claim 2, claim 1 is incorporated, Kim teaches wherein the connecting lines are arranged at intervals in the first direction (the connecting lines connect to item 330 and are arranged horizontally), and each of the connecting lines is correspondingly electrically connected to one signal line in the signal line group (fig. 2, each stage of item 330 is connected to either CLK_ODD or CLK_EVEN).
With respect to Claim 3, claim 2 is incorporated, Kim teaches wherein the driving module (fig. 2, item 330) is disposed at a side of the signal line group along the second direction (fig. 2, vertically), and the signal line group further comprises a second signal line (fig. 2, item CGS) spaced apart by a maximum distance from the driving module (fig. 2, item CGS is spaced further apart from item 330 than either CLK_ODD or CLK_EVEN), and the second signal line is spaced apart from the first signal lines (fig. 2).
With respect to Claim 4, claim 2 is incorporated, Kim teaches wherein a maximum distance between two of the connecting lines is smaller than a length of the node portion in the first direction (fig. 2, the maximum distance between the connecting line of ST(2n) and of ST(2n-2) is small then the length of item 300 which is the length of the node portion).
Claim 5, claim 4 is incorporated, Kim teaches wherein each of electrical connection points of the first signal lines and the connecting lines is located at the node portion (fig. 2, lower portion of the display panel near item 330).
With respect to Claim 6, claim 1 is incorporated, Kim teaches wherein each of the first signal lines further comprises a second branch (fig. 2, right side of item CLK_EVEN before connecting to stages and before being bent upwards = second branch) disposed along the first direction (fig. 2 horizontally), and the first branch and the second branch are located respectively on opposite sides of the node portion (fig. 2).
With respect to Claim 8, claim 6 is incorporated, Kim teaches wherein at least part of the first signal lines are located on a first side of the node portion or/and at least part of the first signal lines are located on a second side of the node portion opposite to the first (fig. 2, item CLK_ODD is on a left side of the node (between item 130) and item CLK_EVEN is on a right side of the node – opposite ends). 
With respect to Claim 9, claim 8 is incorporated, Kim teaches Kim teaches wherein the first branch (portion of item CLK_ODD extending to the left and upwards) and the second branch (portion of item CLK_EVEN extending to the right and upwards) of one of the first signal lines are on a straight line same as the node portion (fig. 2).
With respect to Claim 10, claim 3 is incorporated, Kim teaches wherein the first signal lines comprise a clock signal line (fig. 2, item CLK_ODD and CLK_EVEN are clock signal lines; ¶82).
With respect to Claim 12, claim 1 is incorporated, Kim teaches wherein the first direction and the second direction are perpendicular to each other (fig. 2, the first and second branch, run horizontally and the driving module extends upwards vertically).
With respect to Claim 13, Kim teaches a display panel (figs. 1 & 2, item 100; ¶48), comprising a signal line group (fig. 2, item CLK_ODD, CLK_EVEN), a driving module (fig. 2, item 330), and connecting lines (fig. 2, lines connecting either CLK_ODD or CLK_EVEN to item 330) the first signal line comprises a first branch arranged along a first direction (fig. 2, left side of item CLK_ODD before connecting to stages and before being bent upwards = first branch; the first direction is horizontally), the first branch is electrically connected to a node portion (fig. 2, node portion is from one end of item 330 to the other), the connecting lines are disposed along a second direction (the connecting lines extend upwards to item 330), one end of each of the connecting lines is electrically connected to the driving module (fig. 2), another end of each of the connecting lines is electrically connected to the signal line group (fig. 2), the first signal line comprises an overlapping portion overlapping the connecting lines (fig. 2, the connecting line extending from either CLK_ODD or CLK_EVEN extends upwards and must overlap with the first signal line at a location such as an overlapping portion), and the node portion comprises the overlapping portion (fig. 2, where the connecting lines connect to the first signal line).
Kim does not explicitly mention the connecting lines are located in a layer different from the signal line group nor does Kim teach wherein the signal line group comprises at least two first signal lines, each of the first signal lines comprises a first branch arranged along a first direction, all the first branches are arranged parallel to and spaced apart from each other.
Yoshida teaches a display panel (fig. 1; ¶33), comprising a signal line group (fig. 1, items 35, 36, 37, and 38), a driving module (fig. 1, item 47; ¶35), and connecting lines (fig. 5a, item 61, fig. 9, items 61 and branches connecting to items 37 and 38 are located in a source layer; ¶76) located in a layer different from the signal line group (fig. 5a and 7, items 35, 36, 37, 38 are located in a gate layer; ¶77), wherein the signal line group comprises at least two first signal lines (figs. 4 & 5, items 35, 36, 37, and 38; ¶40), each of the first signal lines comprises a first branch (fig. 1, the branch extends vertically after connecting with items 50 and bending at 90 degrees) arranged along a first direction, all the first branches are arranged parallel to and spaced apart from each other (fig. 1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display panel of Kim by replacing the driving modules (310, (horizontally), all the first branches are arranged parallel to and spaced apart from each other, as taught by Yoshida, resulting in the first branches of all the first signal lines are electrically connected to a node portion and each of the first signal lines comprises an overlapping portion overlapping the connecting lines, so as to drive the gate lines quickly, as a design alternative, and to allow a high degree of freedom in arrangement of a wire and a circuit element group (¶11).
With respect to Claim 14, claim 13 is incorporated, Kim teaches wherein the connecting lines are arranged at intervals in the first direction (the connecting lines connect to item 330 and are arranged horizontally), and each of the connecting lines is correspondingly electrically connected to one signal line in the signal line group (fig. 2, each stage of item 330 is connected to either CLK_ODD or CLK_EVEN).
With respect to Claim 15, claim 14 is incorporated, wherein the driving module (fig. 2, item 330) is disposed at a side of the signal line group along the second direction (fig. 2, vertically), and the signal line group further comprises a second signal line (fig. 2, item CGS) spaced apart by a maximum distance from the driving module (fig. 2, item CGS is spaced further apart from item 330 than either CLK_ODD or CLK_EVEN), and the second signal line is spaced apart from the first signal lines (fig. 2).
With respect to Claim 16, claim 14 is incorporated, Kim teaches wherein a maximum distance between two of the connecting lines is smaller than a length of the node portion in the first direction (fig. 2, the maximum distance between the connecting line of ST(2n) and of ST(2n-2) is small then the length of item 300 which is the length of the node portion). 
Claim 17, claim 16 is incorporated, Kim teaches wherein each of electrical connection points of the first signal lines and the connecting lines is located at the node portion (fig. 2, lower portion of the display panel near item 330).
With respect to Claim 18, claim 13 is incorporated, Kim teacheswherein each of the first signal lines further comprises a second branch (fig. 2, right side of item CLK_EVEN before connecting to stages and before being bent upwards = second branch) disposed along the first direction (fig. 2 horizontally), the first branch and the second branch are located respectively on opposite sides of the node portion (fig. 2).
With respect to Claim 20, claim 18 is incorporated, Kim teaches wherein at least part of the first signal lines are located on a first side of the node portion or/and at least part of the first signal lines are located on a second side of the node portion opposite to the first (fig. 2, item CLK_ODD is on a left side of the node (between item 130) and item CLK_EVEN is on a right side of the node – opposite ends). 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Yoshida as applied to claims 6 and 18 above, and further in view of Mok et al. (Pub. No.: US 2011/0304786 A1) hereinafter referred to as Mok.
With respect to Claim 7, claim 6 is incorporated, Kim teach wherein both the first branch and second branch of part of the first signal lines are electrically connected to the node potion through a bent portion (fig. 2, item CLK_ODD and CLK_EVEN run vertically and then bent at 90 degrees before connecting to item 330). 
Kim and Yoshida combined do not teach an angle formed between the bent portion and the first branch and an angle formed between the bent portion and the second branch are both greater than 90 degrees.
(fig. 1; ¶25), comprising a signal line group (fig. 1, item 130; ¶25), a driving module (fig. 1, item 120; ¶25), and connecting lines (fig. 1, items 145 and 146; ¶30); wherein the signal line group comprises at least two first signal lines (fig. 1, items 142 and 143), each of the first signal lines comprises a first branch arranged along a first direction (fig. 1, the branch runs parallel towards item 120 and then bent upwards), all the first branches are arranged parallel to and spaced apart from each other (fig. 1), the first branches of all the first signal lines are electrically connected to a node portion through a bent portion (fig. 1, the node portion is where the connecting lines connect to the first signal lines), and an angle formed between the bent portion and the first branch is greater than 90 degrees (fig. 1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Kim and Yoshida, such that an angle formed between the bent portion and the first branch is greater than 90 degrees and to apply the same teaching to the second branch of Kim and Yoshida resulting in an angle formed between the bent portion and the second branch is greater than 90 degrees, as taught by Mok so as to provide a shorter distance for the wiring thru an angled connection rather than at right angles. 
With respect to Claim 19, claim 18 is incorporated, Kim teach wherein both the first branch and second branch of part of the first signal lines are electrically connected to the node potion through a bent portion (fig. 2, item CLK_ODD and CLK_EVEN run vertically and then bent at 90 degrees before connecting to item 330). 
Kim and Yoshida combined do not teach an angle formed between the bent portion and the first branch and an angle formed between the bent portion and the second branch are both greater than 90 degrees.
Mok teaches a display panel (fig. 1; ¶25), comprising a signal line group (fig. 1, item 130; ¶25), a driving module (fig. 1, item 120; ¶25), and connecting lines (fig. 1, items 145 and 146; ¶30); wherein the (fig. 1, items 142 and 143), each of the first signal lines comprises a first branch arranged along a first direction (fig. 1, the branch runs parallel towards item 120 and then bent upwards), all the first branches are arranged parallel to and spaced apart from each other (fig. 1), the first branches of all the first signal lines are electrically connected to a node portion through a bent portion (fig. 1, the node portion is where the connecting lines connect to the first signal lines), and an angle formed between the bent portion and the first branch is greater than 90 degrees (fig. 1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Kim and Yoshida, such that an angle formed between the bent portion and the first branch is greater than 90 degrees and to apply the same teaching to the second branch of Kim and Yoshida resulting in an angle formed between the bent portion and the second branch is greater than 90 degrees, as taught by Mok so as to provide a shorter distance for the wiring thru an angled connection rather than at right angles. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Yoshida as applied to claim 2 above, and further in view of Sakamoto et al. (Pub. No.: US 2017/0184888 A1) hereinafter referred to as Sakamoto.
With respect to Claim 11, claim 2 is incorporated, Kim teaches wherein the driving module comprises a gate driver on array (GOA) driving module, and the GOA driving module comprises GOA driving units electrically connected in one-to-one correspondence to the connecting lines.
Sakamoto teaches a display panel (fig. 1; ¶29) comprising: a signal line group (fig. 1, item 130; fig. 5A, items 131 and 132), a driving module (fig. 1, item 10 & fig. 5A, item ; ¶29; ¶67), and connecting lines (fig. 1, lines connecting the clock signal lines to the driving module), wherein the driving module comprises a gate driver on array (GOA) driving module (fig. 5A, item 125; ¶75), and the GOA driving (figs. 1 & 5A; ¶75; ¶77).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined display panel of Kim and Yoshida, wherein the driving module comprises a gate driver on array (GOA) driving module, and the GOA driving module comprises GOA driving units electrically connected in one-to-one correspondence to the connecting lines, as taught by Sakamoto so as to enable lower costs and a thinner bezel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DONNA V Bocar/               Examiner, Art Unit 2621  

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621